                        Case 1:19-cr-00105-SAB Document
                                   IN THE UNITED STATES18   Filed 05/20/20
                                                         DISTRICT   COURT Page 1 of 2
                                                  For The
                                      EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                      Case No. 1:19-cr-105-SAB

                                Plaintiff,                     DEFENDANT’S STATUS REPORT ON
v.                                                             UNSUPERVISED PROBATION

EBEN TSAPIS,

                              Defendant.


        PURSUANT to an order of this Court the Defendant hereby submits its status report on
 unsupervised probation:
        Convicted of:     21 U.S.C. § 844(a)
              Sentence Date:                 July 1, 2019
              Review Hearing Date: June 4, 2020
              Probation Expires On: July 1, 2021
 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Monetary Fines & Penalties in Total Amount of: $1,000 which Total Amount is made up of a
              Fine: $ 1,000 Special Assessment: $ 25 Processing Fee: $ Choose an item. Restitution: $

 ☐            Payment schedule of $                 per month by the          of each month.

 ☒            Community Service hours Imposed of: 50

 ☒            Other Conditions: 3 days custody (time-served); not unlawfully possess a controlled substance,
 including marijuana.

 COMPLIANCE:

 ☒            Defendant has complied with and completed all conditions of probation described-above.

              Otherwise:

 ☐            Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
              being placed on probation by this Court.

                            If so, describe arrest/charge/citation (location, court, date & offense): Click here to enter text.

 ☐            To date, Defendant has paid a total of $
              ☐ If not paid in full when was last time payment:      Date: Click here to enter a date.
                                                                     Amount:
 ☐            To date, Defendant has performed Click here to enter text. hours of community service.

 ☐            Compliance with Other Conditions of Probation:



 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
GOVERNMENT
       CasePOSITION:
            1:19-cr-00105-SAB Document 18 Filed 05/20/20 Page 2 of 2
☒            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:
             Government Attorney:
DEFENDANT’S REQUEST (OPTIONAL):
             In light of the information detailed in this status report, the defendant moves for the following:
             ☒             that the review hearing set for 6/4/2020 at 10:00 am
                           ☐            be continued to Click here to enter a date. at 10:00 a.m.; or
                           ☒            be vacated.
             ☐             that Defendant’s appearance for the review hearing be waived.


DATED: 5/19/2020                                                       REED GRANTHAM
                                                                       DEFENDANT’S COUNSEL


                                                               ORDER
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

       ✕ GRANTED in part. The Court orders that defendant’s status review hearing be
       ☐
continued to June 3, 2021 at 10:00 a.m. Defendant is ordered to file a status report 14 days prior to the
review hearing. Defendant is ordered to appear on June 3, 2021 at 10:00 a.m. in Courtroom Number 9.

             ☐             DENIED.


IT IS SO ORDERED.

Dated:            May 19, 2020
                                                                    UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
